[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 May 18, 2009
                               No. 08-16468                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                          Agency No. A097-959-240

DING ZHONG ZHAO,


                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,
Eric Holder,

                                                                     Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (May 18, 2009)

Before CARNES, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Ding Zhong Zhao, a citizen of China, petitions for review of the Board of
Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”)

order denying his application for asylum and withholding of removal under the

Immigration and Nationality Act (“INA”) and relief under the United Nations

Convention Against Torture (“CAT”) based on the Chinese government’s

treatment of Falun Gong practitioners.1

       Because the BIA issued its own opinion, our review is limited to that

decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). We review

the BIA’s legal determinations de novo. D-Muhumed v. U.S. Att’y Gen., 388 F.3d
814, 817 (11th Cir. 2004). We review the BIA’s factual determinations under the

“substantial evidence test,” and must affirm the BIA’s decision “if it is supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.” Id. at 818 (quotation marks omitted). To reverse, we must find that the

record not only supports reversal, but compels it. Mendoza v. U.S. Att’y Gen., 327
F.3d 1283, 1287 (11th Cir. 2003).

       To qualify for asylum, an applicant must show either past persecution or a

well-founded fear of persecution on account of race, religion, nationality,

membership in a particular social group or political opinion. INA § 101(a)(42)(A),

8 U.S.C. § 1101(a)(42)(A); Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230-31



       1
        On appeal, Zhao has not challenged the BIA’s determination with regard to his claim of
forced sterilization of his wife who remains in China. Thus, this claim is deemed abandoned.
See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
                                                 2
(11th Cir. 2005). Although the INA does not define persecution, this Court has

noted that “persecution is an extreme concept, requiring more than a few isolated

incidents of verbal harassment or intimidation,” and that “mere harassment does

not amount to persecution.” Sepulveda, 401 F.3d at 1231 (quotation marks and

brackets omitted). Thus, mere threats, without more, do not amount to persecution.

See, e.g., Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1174 (11th Cir. 2008); Silva

v. U.S. Att’y Gen., 448 F.3d 1229, 1237 (11th Cir. 2006); Sepulveda, 401 F.3d at

1231.

        Here, substantial evidence supports the BIA’s determination that Zhao was

not eligible for asylum because he had not shown past persecution or a well-

founded fear of persecution. Zhao testified that he was not in fact a Falun Gong

practitioner, but had merely driven some Falun Gong members to a gathering.

Zhao heard that his name was on a list of Falun Gong members that the Chinese

security bureau was looking to arrest and that the security bureau twice visited his

house and threatened to arrest him. Under our precedent, these events are not

severe enough to constitute past persecution. See Djonda, 514 F.3d at 1174; Silva,
448 F.3d at 1237; Sepulveda, 401 F.3d at 1231.

        Furthermore, the record does not compel a conclusion that he has a well-

founded fear of future persecution. The statement in the State Department’s China

Country Report on Human Rights Practices for 2006 that some Falun Gong

                                          3
adherents had been abused while in police custody does not compel a conclusion

that Zhao would be singled out for such treatment if he were returned to China.

Also, Zhao heard that some of the Falun Gong members he had driven to the

gathering were arrested, but he did not testify that any of them were mistreated

while in custody. See Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1290-91 (11th

Cir. 2006) (concluding that brief detention of Falun Gong practitioner by police did

not rise to level of persecution). Because Zhao did not satisfy the eligibility

requirement for asylum, he necessarily cannot meet the more stringent standards

for withholding of removal and CAT relief. See Zheng, 451 F.3d at 1292.

      Finally, we find no merit to Zhao’s due process claim. Zhao failed to show

that the allegedly inadequate translation at his removal hearing caused him

substantial prejudice. See Patel v. U.S. Att’y Gen., 334 F.3d 1259, 1263 (11th Cir.

2003) (explaining that to show substantial prejudice, an alien must show the

outcome would have been different had the alleged due process violation not

occurred). Zhao does not argue that the Mandarin-speaking interpreter created an

incomplete or inaccurate factual record or that the outcome would have been

different with a Wenzhou-speaking interpreter. Zhao argues only that translation

difficulties led the IJ to discredit his testimony. However, the BIA did not adopt

the IJ’s credibility finding and instead presumed Zhao’s testimony was credible.

Thus, Zhao has not shown any prejudice.

      PETITION DENIED.
                                           4